DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-39 are pending.


Double Patenting
Claims 1-7, 11-20, 24-33, 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 11,399,318. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter regarding a packet duplication activation command for duplication of one or more data packets; sending, based on the packet duplication activation command, one or more duplicated data packets; and sending a radio resource control message that indicates a connection failure.  
Claims 1-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,757,615. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter regarding a packet duplication activation command for duplication of one or more data packets; sending, based on the packet duplication activation command, one or more duplicated data packets; and sending a radio resource control message that indicates a connection failure.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 10, 15, 23, 28, 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims recite “…a second radio resource control message…”, however, there is no recitation of a first radio resource control message.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 13-18, 26-31, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jheng et al. US 20180279168 in view of Sammour et al. US 20090175163.


Regarding claim 1, A method comprising: receiving, by a wireless device from a base station, a packet duplication activation command for duplication of one or more data packets (the base station sends an RRC connection reconfiguration message, which may include duplication activation/deactivation indicator, session management configuration and PDCP and logical channel associations to the UE to set up the duplication architecture and RRC connection reconfiguration message contains all of the configuration parameters for the radio interface, para. 0055, Figure 5); sending, based on the packet duplication activation command, one or more duplicated data packets (in response to a determination to activate the radio bearer to perform duplication, the UE communicates a first packet on the first logical channel and communicates a duplicated first packet on the second logical channel, Abstract); sending a radio resource control message that indicates that packet duplication was activated (the base station sends an RRC connection reconfiguration message, which may include duplication activation/deactivation indicator, session management configuration and PDCP and logical channel associations to the UE to set up the duplication architecture and RRC connection reconfiguration message contains all of the configuration parameters for the radio interface, para. 0055, Figure 5.
Jheng does not disclose sending a radio resource control message that indicates a connection failure indicating that PDCP packets were duplicated at a time associated with the connection failure.  Sammour discloses PDCP re-establishment due to a radio link failure, para. 0020 and this error event causes an indication comprising status information indicating the last sequence number correctly received, and an identification of the PDCP entity to be reset/re-established, para. 0037.  Sammour discloses indicating the reset of a PDCP entity may be accomplished by utilizing a protocol reset indicator information element (IE) that is included in the RRC message or the protocol reset/re-establishment message, para. 0044.  Sammour discloses PDCP reordering, in-sequence-delivery, or duplication detection operations and its parameters may be reset, as well as resetting configurable parameters to their initial or configured values and if any new values are received in the reset request, those values may be configured, para. 0064.  At the time of the invention it would have been obvious to modify Jheng and Park to include Sammour’s RRC messaging indicating information element to reset a PDCP for radio link failure including last sequence number correctly received and duplication parameters.  One of ordinary skill in the art would be motivated to do so to provide improved spectral efficiency, reduced latency and better utilization of radio resources, para. 0003.

Regarding claim 2, The method of claim 1, Jheng does not disclose further comprising receiving, from the base station, a second radio resource control message comprising one or more packet duplication configuration parameters indicating that at least one of the one or more data packets is duplicated.  Sammour discloses PDCP re-establishment due to a radio link failure, para. 0020 and this error event causes an indication comprising status information indicating the last sequence number correctly received, and an identification of the PDCP entity to be reset/re-established, para. 0037.  Sammour discloses indicating the reset of a PDCP entity may be accomplished by utilizing a protocol reset indicator information element (IE) that is included in the RRC message or the protocol reset/re-establishment message, para. 0044.  Sammour discloses PDCP reordering, in-sequence-delivery, or duplication detection operations and its parameters may be reset, as well as resetting configurable parameters to their initial or configured values and if any new values are received in the reset request, those values may be configured, para. 0064.  At the time of the invention it would have been obvious to modify Jheng and Park to include Sammour’s RRC messaging indicating information element to reset a PDCP for radio link failure including last sequence number correctly received and duplication parameters.  One of ordinary skill in the art would be motivated to do so to provide improved spectral efficiency, reduced latency and better utilization of radio resources, para. 0003.

Regarding claim 3, The method of claim 1, wherein the one or more duplicated data packets comprises one or more duplicated packet data convergence protocol (PDCP) packets (in response to a determination to activate the radio bearer to perform duplication, the UE communicates a first packet on the first logical channel and communicates a duplicated first packet on the second logical channel, Abstract, RRC connection reconfiguration message, which may include duplication activation/deactivation indicator, session management configuration and PDCP and logical channel associations to the UE to set up the duplication architecture, para. 0055).

Regarding claim 4, The method of claim 1, Jheng does not explicitly disclose wherein the connection failure comprises at least one of: a radio link failure; or a handover failure.  Sammour discloses PDCP re-establishment due to a radio link failure, para. 0020 and this error event causes an indication comprising status information indicating the last sequence number correctly received, and an identification of the PDCP entity to be reset/re-established, para. 0037.  At the time of the invention it would have been obvious to modify Jheng and Park to include Sammour’s RRC messaging indicating information element to reset a PDCP for radio link failure including duplication parameters.  One of ordinary skill in the art would be motivated to do so to provide improved spectral efficiency, reduced latency and better utilization of radio resources, para. 0003.

Regarding claim 5, The method of claim 1, Jheng does not disclose wherein the connection failure is based on at least one of: a quantity of radio link control retransmissions; an out-of-sync detection; or a random access failure.  Sammour discloses RLC may report an error, such as the maximum number of retransmissions of an AMD PDU is reached, to the RRC which may then instruct the PDCP to re-establish,  para. 0020.  At the time of the invention it would have been obvious to modify Jheng and Park to include Sammour’s RRC messaging indicating information element to reset a PDCP for radio link failure including duplication parameters.  One of ordinary skill in the art would be motivated to do so to provide improved spectral efficiency, reduced latency and better utilization of radio resources, para. 0003.


Regarding claim 13, The method of claim 1, wherein the one or more data packets are associated with a first bearer (UE receives activation for the radio bearer to perform duplication, Abstract).
Claims 14-18, 26-31, 39 are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468